EXHIBIT 10.1
PORTIONS OF THIS EXHIBIT MARKED BY AN (***) HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
February 1, 2011
Orbitz Worldwide, LLC
500 W. Madison St., Suite 1000
Chicago, IL 60661
Ladies and Gentlemen:
This letter sets out certain mutually beneficial understandings and agreements
between the parties relating to the Agreements referenced below. As used in this
letter agreement, “Travelport” shall refer to Travelport, LP, and “OWW” shall
refer to Orbitz Worldwide, LLC. Capitalized terms used in this letter agreement
and not otherwise defined shall have the meanings ascribed to them in the
applicable Agreement.
Effective as of execution and delivery of this letter agreement, the parties
hereby agree as follows:

1.   Subscriber Agreement. Travelport and OWW agree to amend the Subscriber
Agreement, in accordance with the terms set forth in the Eleventh Amendment to
the Subscriber Agreement, attached hereto as Schedule A.   2.   Air Vendor.
Travelport and OWW agree to enter into the Agreement Relating to AA Ticketing
Authority attached hereto as Schedule B.   3.   Fare Search; ebookers Websites;
Supplier Link. Travelport and OWW agree to enter into the Agreement Relating to
ITA, ebookers and Supplier Link attached hereto as Schedule C.   4.   Direct
Connect; General. This letter agreement, Schedule A, Schedule B and Schedule C
do not in any way constitute consent from Travelport for OWW to discuss or enter
into a direct connect arrangement with any air carrier and does not in any way
constitute a waiver by OWW of any rights to discuss or enter into a direct
connect arrangement with any air carrier. Further, this letter agreement,
Schedule A, Schedule B and Schedule C shall not operate to waive either party’s
rights with respect to Section 5.C of the Subscriber Agreement. This letter
agreement shall be binding upon and inure to the benefit of and be enforceable
by the parties hereto or their successors in interest. This letter agreement
shall be construed and enforced in accordance with, and the rights and duties of
the parties shall be governed by, the laws of the State of Illinois without
regard to the principles of conflicts of law. This letter agreement may be
executed by the parties in separate counterparts and each counterpart shall be
deemed to be an original, but all such counterparts together shall constitute
one and the same instrument.

The parties have caused this letter agreement to be executed by the signatures
of their respective authorized representatives.

     
Orbitz Worldwide, LLC
  Travelport, LP

1



--------------------------------------------------------------------------------



 



                /s/ Mike Nelson     /s/ Kurt Ekert Name:  Mike Nelson     Name: 
Kurt Ekert Title: President, PSG     Title: CCO Date: 2/1/11     Date: 2/1/11

2



--------------------------------------------------------------------------------



 



Schedule A
Eleventh Amendment to Subscriber Agreement

A - 1



--------------------------------------------------------------------------------



 



(GRBITZ WORLDWIDE LOGO) [y91224y9122400.gif]
February 1, 2011
Travelport, LP
Travelport Global Distribution Systems, B.V.
300 Galleria Parkway, N.W.
Atlanta, GA 30339

Re:   Subscriber Services Agreement, dated as of July 23, 2007, between
Travelport, LP (f/k/a Galileo International, L.L.C.) (“Travelport”), Travelport
Global Distribution Systems B.V. (f/k/a Galileo Nederland B.V.) (“TGDS”) and
Orbitz Worldwide, LLC (“Subscriber”), as amended to date (the “Subscriber
Agreement”)

Ladies and Gentlemen:
This letter constitutes an Eleventh Amendment (this “Amendment”) to the
Subscriber Agreement referenced above. Capitalized terms used in this Amendment
and not otherwise defined shall be used as defined in the Subscriber Agreement.
Effective as of the date of this Amendment (the “Amendment Effective Date”),
Travelport, TGDS and Subscriber agree as follows:

1.   Material Revenue Change. Subject to Section 2 of this Amendment, Section 20
of the Subscriber Agreement shall be deleted in its entirety and replaced with
the following:

       20. MATERIAL REVENUE CHANGE

  A.   In the event that Galileo decreases by (***) percent ((***)%) or more the
Participation Fees (as defined in Section 1.EE) per Segment payable to Galileo
for (***) Segments booked via the Orbitz Worldwide Agencies through the
Travelport GDSs on a country-by-country basis so that the blended Participation
Fees per Segment after the decrease are below the blended Participation Fees per
Segment in effect as of (***) (the “Fee Change”), then, effective as of the date
of the Fee Change (the “Fee Change Effective Date”) and subject to Section 20.B,
the Segment Incentives provided under this Agreement in the relevant country in
connection with the particular Services affected shall be reduced by (***) of
the amount of the Fee Change percentage that exceeds (***) percent ((***)%). For
example, assume Galileo decreased its blended Participation Fees per Segment
across the Travelport GDSs in the United States effective as of July 1, 2011 and
such decreases resulted in a (***) percent ((***)%) decrease in the blended
Participation Fees per Segment booked via the Orbitz Domestic Agencies below the
blended Participation Fees per Segment in effect as of (***), then the Segment
Incentives set forth on the Custom Terms and Conditions Attachment (Galileo
Services) — North America and on the Custom Terms and Conditions Attachment
(Worldspan Services) shall be decreased by (***)% (i.e., (***)of (***)%, which
is the percentage decrease in the blended Participation Fees per Segment that
exceeds (***)%) effective as of July 1, 2011, subject to Section 20.B.

- 1 -



--------------------------------------------------------------------------------



 



  B.   Any decrease in Segment Incentives pursuant to Section 20.A shall further
be subject to the following, to be applied on a country-country basis:

  (i)   The blended change in participation fees per segment for Galileo’s
subscribers other than the Orbitz Worldwide Agencies establishes a “Baseline Fee
Change Percentage.” The percentage decrease to Segment Incentives payable to
Subscriber for any country shall in any event be no greater than (***) percent
((***)%) more than the Baseline Fee Change Percentage. By way of example,
Examples 1, 2 and 3 set forth in Exhibit A to the Eleventh Amendment to this
Agreement demonstrate the calculation of Segment Incentives payable to
Subscriber pursuant to this Section 20.B(i).     (ii)   In the event that
Galileo’s blended Participation Fees per Segment for Segments booked through the
Orbitz Worldwide Agencies are reduced by (***) percent ((***)%) or more
following the effective date of the Eleventh Amendment to this Agreement, then,
notwithstanding Sections 20.A or 20.B(i), the Segment Incentives payable to
Subscriber shall be decreased such that (x) Galileo’s blended Participation Fees
less Segment Incentives per Segment, is not less than (y) $(***) plus applicable
processing costs; provided, however, if Galileo Discriminates (hereinafter
defined) against Subscriber, then this Section 20.B(ii) shall not be effective.
For purposes hereof, “Discrimination” means that the blended Participation Fees
per Segment (by ticket type) paid by Vendors shall be materially lower for
Segment bookings made by the Orbitz Worldwide Agencies than the blended
participation fees per segment (by ticket type) for segments bookings made by
Galileo subscribers other than Orbitz Worldwide Agencies. For purposes of this
Section 20.B(ii), Galileo’s processing costs in the U.S. shall be capped at
$(***) per Segment booked through the Orbitz Domestic Agencies. By way of
example, Example 4 set forth in Exhibit A to the Eleventh Amendment to this
Agreement demonstrates the calculation of Segment Incentives payable to
Subscriber taking into account this Section 20.B(ii) for U.S. points of sale.

2.   Effectiveness. This Amendment shall become effective as of the Amendment
Effective Date and shall continue to be in effect until the earlier of the date,
if any, that (i) the Audit Committee of the Board of Directors of OWW (the
“Audit Committee”), acting reasonably and in good faith, shall determine that
OWW and any air Vendor are engaged (directly or indirectly) in discussions that
are reasonably likely to result in OWW having a Direct Connect relationship with
that air Vendor, or (ii) OWW consummates a Direct Connect relationship with any
air Vendor. Under this Section 2, a “Direct Connect” does not include OWW’s
Supplier Link obligations existing as of the Amendment Effective Date with
Continental, Delta, US Airways, Alaska, and Midwest provided such obligations
are not expanded or renewed. OWW shall ensure that the Audit Committee will
diligently monitor any discussions that OWW may have regarding a potential
Direct Connect relationship with any air Vendor and will make a determination
such as described in clause (i) of the previous sentence as soon as such a
determination is reasonably justified. In addition, OWW will notify Travelport
immediately if either event described in clauses (i) and (ii) of the first
sentence of this Section 2 occurs, in which event, effective as of the date of
either such event, (x) this Amendment shall be terminated and of no further
force and effect, and (y) the forgoing provisions of Section 20 of the
Subscriber Agreement shall be replaced with the provisions that were in effect
prior to this Amendment.

- 2 -



--------------------------------------------------------------------------------



 



3.   General. This Amendment shall be binding upon and inure to the benefit of
and be enforceable by the Parties hereto or their successors in interest, except
as expressly provided in the Subscriber Agreement. Each Party to this Amendment
agrees that, except as expressly provided in this Amendment, nothing in this
Amendment is intended to alter the rights, duties and obligations of the Parties
under the Subscriber Agreement, which shall remain in full force and effect as
amended hereby. In the event of a conflict between the terms and conditions of
this Amendment and the terms and conditions of the Subscriber Agreement, the
terms and conditions of this Amendment shall govern. This Amendment may be
executed by the Parties in separate counterparts and each counterpart shall be
deemed to be an original, but all such counterparts together shall constitute
one and the same instrument.

The Parties have caused this Amendment to be executed by the signatures of their
respective authorized representatives.

              Orbitz Worldwide, LLC     Travelport, LP   /s/ Mike Nelson     /s/
Kurt Ekert Name:  Mike Nelson     Name:  Kurt Ekert Title: President, PSG    
Title:    CCO Date: 2/1/11     Date: 2/1/11             Travelport Global
Distribution System B.V.             Signature:  /s/ Marco van Ieperen          
  Name:  Marco van Ieperen             Title:  Director             Date:
2/23/11

- 3 -



--------------------------------------------------------------------------------



 



Schedule B
Agreement Relating to AA Ticketing Authority

B - 1



--------------------------------------------------------------------------------



 



AGREEMENT RELATING TO AA TICKETING AUTHORITY
          THIS AGREEMENT (this “Agreement”) is entered into as of February 1,
2011 and effective as of December 22, 2010 (the “Effective Date”) by and between
Travelport, LP (“Travelport”) and Orbitz Worldwide, LLC (“OWW”).
          WHEREAS, on November 1, 2010, American Airlines, Inc. (“AA”) notified
OWW of AA’s intent to terminate, effective December 1, 2010, certain agreements
with OWW and to withdraw ticketing authority for OWW’s websites Orbitz.com
(“Orbitz.com”) and Orbitz for Business (“OFB”);
          WHEREAS, Travelport and AA are parties to Travelport, LP v. American
Airlines, Inc. (the “Travelport — AA Lawsuit”) in the Circuit Court of Cook
County, concerning whether or not AA’s actions constitute a breach of an
agreement between Travelport and AA;
          WHEREAS, the court in the Travelport — AA Lawsuit granted a temporary
restraining order on November 19, 2010 prohibiting AA from terminating its
agreements with OWW;
          WHEREAS, on December 21, 2010, the court in the Travelport — American
Lawsuit denied Travelport’s motion for a preliminary injunction and effective as
of December 21, 2010, the temporary restraining order previously granted is no
longer in effect;
          WHEREAS, on December 21, 2010, AA withdrew ticketing authority from
Orbitz.com and OFB and AA’s flights are currently not available on Orbitz.com
and OFB; and
          WHEREAS, the parties wish to agree to the terms set forth in this
Agreement concerning OWW’s commercial relationship with AA.
          NOW THEREFORE, in consideration of the mutual promises contained
herein, the adequacy of which is hereby acknowledged by the parties, the parties
agree as follows:

  1.   Loss of AA Ticketing Authority. Subject to the provisions of Section 4
below, Travelport will increase the applicable air Segment Incentive to OWW by
$(***) per air Segment for air Segments booked by Orbitz.com through the
Worldspan CRS under the Subscriber Services Agreement, dated as of July 23,
2007, to which Travelport and OWW are parties (the “Subscriber Agreement”), as
“Segment” is defined in the Subscriber Agreement and as the number of air
Segment booked by Orbitz.com through the Worldspan CRS is determined on the
basis of the records maintained by Travelport in the ordinary course of its
business.         It is the intent of the parties that payment of the increased
air Segment incentive set forth in this Section 1 will be based on no less than
(***) air Segments and no more than (***) air Segments being booked by
Orbitz.com through the Worldspan CRS during each (***) period commencing as of
the Effective Date and the (***) thereafter during the period

- 1 -



--------------------------------------------------------------------------------



 



      that this Agreement is in effect (the “Term”), as provided in Section 4.
Within 10 days after the end of the Term, Travelport will calculate the actual
number of air Segments booked by Orbitz.com through the Worldspan CRS during the
Term, and if that actual number of air Segments is more than (***) times the
number of such (***) periods during the Term or less than (***) times the number
of such (***) periods during the Term, then the parties will reconcile the
amount paid pursuant to this Section 1 so that (a) in the case where the actual
number of air Segments are more than a (***) average of (***), the amount
payable will be no more than (i) $(***), multiplied by (ii) (***), multiplied by
(iii) the number of such (***) periods during the Term, with any excess amount
above the amount payable based upon (***)(***) air Segments that may have been
paid being promptly repaid to Travelport by OWW, and (b) in the case where the
actual number of air Segments are less than a (***) average of (***), the amount
payable will be no less than (i) $(***) multiplied by (ii) (***), multiplied by
(iii) the number of such (***) period during the Term, with any unpaid amount
below the amount payable based upon (***) (***) air Segments being promptly paid
to OWW by Travelport. On a monthly basis during the Term, the parties agree to
review the number of air Segments booked by Orbitz.com through the Worldspan CRS
to determine if an adjustment of these terms is appropriate to accomplish the
purposes of this Agreement.         Other than actions that it normally takes,
or fails to take, in the ordinary course of it business, OWW shall not take any
action (including, but not limited to, moving air Segments from
CheapTickets.com. to Orbitz.com), or fail to take any action, for the purpose of
increasing the compensation payable to OWW pursuant to this Section 1 or
otherwise circumventing the purposes of this Agreement.         Any dispute
between the parties as to the amount of compensation payable by Travelport to
OWW under this Section 1 shall be resolved by binding arbitration in accordance
with the provisions of Section 13 of the Subscriber Agreement as if that dispute
were a Dispute as defined in Section 13 of the Subscriber Agreement.     2.  
Mitigation. OWW shall use commercially reasonable efforts (without taking into
consideration the payments it receives from Travelport pursuant to Section 1) to
mitigate losses resulting from the loss of AA ticketing authority.     3.  
Repayment. If and when this Agreement is terminated as provided in Section 4
below, then OWW shall repay to Travelport any amounts paid by Travelport
pursuant to Section 1 for periods after the effective date of such termination
and any amounts that may be determined to be overpayments made before the
effective date of such termination. OWW shall not be required to repay any
amounts paid by Travelport pursuant to Section 1 for periods preceding the
effective date of such termination except to the extent that those amounts are
determined to be overpayments.     4.   Effectiveness. This Agreement shall
become effective as of the Effective Date and shall continue to be in effect
until the earliest of (a) April 21, 2011, (b) the date, if any on

- 2 -



--------------------------------------------------------------------------------



 



      which OWW’s ticketing authority is reinstated by AA for Orbitz.com, or
(c) the date, if any, that (i) the Audit Committee of the Board of Directors of
OWW (the “Audit Committee”), acting reasonably and in good faith, shall
determine that OWW and AA are engaged (directly or indirectly) in discussions
that are reasonably likely to result in OWW having a Direct Connect (as defined
in the Subscriber Agreement) relationship with AA, or (ii) OWW consummates a
Direct Connect relationship (directly or indirectly) with AA. OWW shall ensure
that the Audit Committee will diligently monitor any discussions that OWW may
have regarding a potential Direct Connect relationship with AA and will make a
determination such as described in clause (c)(i) of the previous sentence as
soon as such a determination is reasonably justified. In addition, OWW will
notify Travelport immediately if any of the events described in clauses (a),
(b), (c)(i) and (c)(ii) of the first sentence of this Section 4 occurs, in which
event, effective as of the date of the earliest of such event, this Agreement
shall be terminated and of no further force and effect. The parties agree to use
good faith, commercially reasonable efforts to negotiate an extension of
compensation from Travelport to OWW beyond April 21, 2011 if, as of that date,
all of the following conditions exist: (x) Orbitz.com continues to lack AA
ticketing authority; (y) OWW has not consummated a Direct Connect relationship
(directly or indirectly) with AA; and (z) the Audit Committee has not
determined, pursuant to its obligations in this Section 4, that OWW is engaged
(directly or indirectly) in discussions that are reasonably likely to result in
OWW having a Direct Connect relationship with AA; provided, however, neither
party shall be obligated to agree to any such compensation or any specific
provisions related to such compensation.     5.   Governing Law; Entire
Agreement. This Agreement shall be governed by the laws of the State of
Illinois, without regard to its conflict-of-law principles. This Agreement
constitutes the entire agreement between the parties, and supersedes any prior
agreements (written or oral), concerning its subject matter.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the Effective Date.

              Orbitz Worldwide, LLC     Travelport, LP   /s/ Mike Nelson     /s/
Kurt Ekert Name:  Mike Nelson     Name:  Kurt Ekert Title: President, PSG    
Title: CCO Date: 2/1/11     Date: 2/1/11

- 3 -



--------------------------------------------------------------------------------



 



Schedule C
Agreement Relating to ITA, ebookers and Supplier Link

C - 1



--------------------------------------------------------------------------------



 



AGREEMENT RELATING TO ITA, EBOOKERS AND SUPPLIER LINK
     THIS AGREEMENT (this “Agreement”) is entered into as of February 1, 2011
(the “Effective Date”) by and between Travelport, LP (“Travelport”) and Orbitz
Worldwide, LLC (“OWW”).
     WHEREAS, Travelport and OWW are parties to the Subscriber Services
Agreement dated as of July 23, 2007, as amended (the “Subscriber Agreement”);
     WHEREAS, OWW owns and operates numerous online travel websites, including
www.orbitz.com and www.cheaptickets.com (“OWW Domestic Consumer Websites”) and
www.ebookers.com (“ebookers UK”) and other European country websites related to
ebookers UK (together with ebookers UK, the “ebookers Websites”);
     WHEREAS, Travelport owns and operates an airfare search solution, e-Pricing
(“e-Pricing”);
     WHEREAS, OWW, through its subsidiary, Orbitz, LLC, is a party to Supplier
Link Agreements (“Supplier Link Agreements”) with United, Continental, Delta, US
Airways, Alaska, and Midwest (each, a “Supplier Link Carrier”) providing for air
bookings directly in the airline’s internal reservation systems;
     WHEREAS, the parties wish to agree to the terms set forth in this Agreement
concerning e-Pricing and the Supplier Link Agreements and the other matters
addressed herein.
     NOW THEREFORE, in consideration of the mutual promises contained herein,
the adequacy of which is hereby acknowledged by the parties, the parties agree
as follows:

1.   Travelport Consent. Subject to Section 2 below, Travelport consents to OWW
proceeding with an arrangement with ITA Software, Inc. (“ITA”), which
arrangement provides for the use of ITA’s airfare search solution after
December 31, 2011 by the OWW Domestic Consumer Websites (the “OWW-ITA
Arrangement”).   2.   Google/ITA. If the acquisition of ITA by Google Inc. does
not close by December 31, 2011, then OWW shall elect (such election to be made
in OWW’s sole discretion) to either:

  a.   replace the percentage “(***)%” with the percentage “(***)%” in
subsection 3.a, and replace the amount “$(***)/PNR” with the amount “$(***)/PNR”
in subsection 3.b; or     b.   make a one-time payment of (***) dollars ($(***))
to Travelport, no later than March 31, 2012.

    OWW covenants that its existing agreement, and any future agreements that it
may have, with ITA will not prevent or restrict OWW from complying with its
obligations in this Section 2 and in Section 3 below.

- 1 -



--------------------------------------------------------------------------------



 



3.   e-Pricing.

  a.   Commencing no later than December 31, 2011 and continuing through
December 31, 2014, OWW shall price a minimum of (***)% of searches for the OWW
Domestic Consumer Websites using e-Pricing. OWW shall use methodology
substantially consistent with its practices with ITA to determine which searches
to send to e-Pricing (i.e., OWW shall not send to e-Pricing Eligible Segments
that OWW has a reasonable basis to believe will generate a higher look-to-book
ratio than searches sent to ITA).     b.   In connection with OWW’s use of
e-Pricing pursuant to Section 3.a and subject to Section 3.d, OWW shall pay
Travelport $(***)/PNR created on the OWW Domestic Consumer Websites using
e-Pricing. Such fee includes all fixed and variable costs, including hardware.
No fee shall apply to OWW’s testing of e-Pricing pursuant to the last sentence
of Section 3.c.     c.   Commencing (***) and continuing throughout the
remainder of the term of the Subscriber Agreement, provided Google’s acquisition
of ITA closes, and further provided that Travelport has satisfied the condition
stated in the next sentence concerning e-Pricing functionality, OWW will price
(***)% of its air searches for the OWW Domestic Consumer Websites using
e-Pricing. OWW’s obligation set forth in the previous sentence is preconditioned
on the functionality of e-Pricing performing equal to or better than the ITA
airfare search solution in all material respects, taking into consideration only
the actual capabilities of e-Pricing and the ITA airfare search solution at the
time of migration (rather than planned or anticipated improvements to either
product). In connection with determining whether e-Pricing performs equal to or
better than ITA in all material respects, OWW shall use all commercially
reasonable efforts to test e-Pricing until it meets the precondition described
in the preceding sentence.     d.   If OWW migrates to e-Pricing pursuant to
Section 3.c, then in connection with OWW’s use of e-Pricing for the OWW Domestic
Consumer Websites, OWW shall pay Travelport $(***)/PNR created on the OWW
Domestic Consumer Websites. However, if Travelport’s blended Participation Fees
per Segment for Segments booked through the Orbitz Domestic Agencies under the
Subscriber Agreement are reduced by (***) percent ((***)%) or more following the
Effective Date, then OWW shall pay Travelport $(***)/PNR (rather than
$(***)/PNR) created on the OWW Domestic Consumer Websites in connection with
OWW’s use of e-Pricing. If OWW migrates to e-Pricing pursuant to Section 3.c,
then for the duration of OWW’s use of e-Pricing for the OWW Domestic Consumer
Websites, Travelport will maintain e-Pricing’s performance levels at a minimum
consistent with those at the time of the migration, and further Travelport will
maintain the performance of the e-Pricing functionality in

- 2 -



--------------------------------------------------------------------------------



 



      a manner so that it is substantially equivalent to the functionality of
other airfare search solutions. The fees set forth in this Section 3.d shall
include all fixed and variable costs, including hardware.

4.   ebookers Websites.

  a.   In addition to any other obligations that OWW may have pursuant to the
Subscriber Agreement, OWW shall use commercially reasonable, good faith efforts
to migrate the ebookers Websites that do not use the Travelport GDSs to the
Galileo GDS as soon as commercially practicable.     b.   OWW will use the
following criteria to determine when e-Pricing satisfies the threshold for
ebookers to migrate to the Galileo GDS: latency, bookability, fare diversity and
ability to find the lowest price. OWW and Travelport will work together in the
thirty (30) days following the Effective Date to determine the specific
migration thresholds.     c.   Once e-Pricing satisfies the applicable metrics
for a country-specific ebookers Website, the parties will migrate that
particular ebookers Website to the Galileo GDS. Where commercially practical,
the parties will test and migrate certain country-specific ebookers Websites to
the Galileo GDS simultaneously. Upon migration of an ebookers Website to the
Galileo GDS, OWW will pay Travelport $(***)/PNR created on the migrated ebookers
Website using e-Pricing.     d.   OWW shall be subject to a commercially
reasonable excess transaction allowance (“ETA”) for the ebookers Websites
migrated to the Galileo GDS. The ETA will be mutually agreed between the parties
and will not be less favorable to OWW than OWW’s current costs using a
non-Galileo GDS solution. OWW shall represent to Travelport that the ETA is
equivalent to OWW’s current costs using a non-Galileo GDS solution and shall
permit a third-party auditor, selected and paid for by Travelport and subject to
OWW’s reasonable approval, which auditor shall be bound by confidentiality
obligations, to confirm that such representation is correct.

5.   Supplier Link Agreements.

  a.   (***) Supplier Link. Travelport represents and warrants to OWW that
nothing in its Second Amendment to the Content Agreement (“Travelport — (***)
Agreement”) with (***) (“(***)”) is detrimental to OWW. Travelport shall permit
a third-party auditor, selected and paid for by OWW and subject to Travelport’s
reasonable approval, which auditor shall be bound by confidentiality
obligations, to confirm that the provisions in the Travelport — (***) Agreement
do not detrimentally impact OWW. OWW shall not be required to pay (in the form
of a Segment Incentive reduction or otherwise) Travelport in connection with the
contemplated migration of (***)’s Supplier Link to the Worldspan GDS.

- 3 -



--------------------------------------------------------------------------------



 



      OWW shall use all reasonable efforts to obtain (***)’s consent to the
migration of OWW’s Supplier Link to the Worldspan GDS and, provided that (***)
confirms in writing to OWW that (***) so consents, OWW shall move (***)’s
Supplier Link bookings to the Worldspan GDS no later than February 15, 2011. OWW
may keep the (***) Supplier Link connection open for a reasonable period of time
following February 15, 2011, solely to continue to provide service in connection
with bookings previously made. OWW may re-commence making (***) Supplier Link
bookings if the commercial arrangement contemplated by the Travelport — (***)
Agreement, as it relates to OWW’s compensation and access to content, ceases,
and such re-commencement shall not be considered an expansion of Supplier Link
and shall not violate Section 5.C(i) of the Subscriber Agreement, so long as OWW
books only those segments previously eligible to be booked in the (***) Supplier
Link connection in accordance with the provisions of the Subscriber Agreement.

b.   Remaining Supplier Link Agreements.

  i.   OWW agrees to migrate each of the remaining Supplier Link Carriers still
processing segments through Supplier Link ((***)) to the Worldspan GDS, upon the
satisfaction of the following conditions: (1) the Supplier Link Carrier agrees
in a definitive agreement with OWW to permit OWW to cease processing the
Supplier Link Carrier’s segments through the Supplier Link Agreement, and
(2) either (A) the Supplier Link Carrier agrees with OWW not to terminate the
carrier’s Charter Associate Agreement prior to December 31, 2013, or (B) either
the Supplier Link Carrier or Travelport provides OWW with commercial benefits
substantially equivalent to those provided under the carrier’s Charter Associate
Agreement through at least December 31, 2013.     ii.   OWW shall not be
required to take a reduction in Segment Incentives (as that term is defined in
the Subscriber Agreement) payable by Travelport as a result of the migration of
the Supplier Link carrier to the Worldspan GDS. Following completion of the
migration of a Supplier Link Carrier to the Worldspan GDS, OWW shall make an
annual payment to Travelport (through December 31, 2014), such payment to equal
the amount of operational cost savings realized by OWW due to the elimination of
the Supplier Link service for that Supplier Link Carrier. Other than as set
forth in this Section 6.b.ii, OWW shall have no obligation to fund any
reductions in Participation Fees (as that term is defined in the Subscriber
Agreement) agreed between Travelport and a Supplier Link Carrier in connection
with the Supplier Link Carrier’s agreement to migrate the Supplier Link bookings
to the Worldspan GDS.

- 4 -



--------------------------------------------------------------------------------



 



  iii.   OWW will actively cooperate with Travelport to secure and complete the
migrations of the remaining Supplier Link carriers to the Worldspan GDS as soon
as reasonable.     iv.   OWW’s Segment Incentives under the Subscriber Agreement
shall not be subject to Section 20 (Material Revenue Change) of the Subscriber
Agreement as a result of Travelport and a Supplier Link Carrier agreeing to new
Participation Fees in connection with the migration of Supplier Link segments to
the Worldspan GDS. Once an airline is migrated from Supplier Link to the
Worldspan GDS, the amounts paid by OWW to Travelport reflecting annual
operational cost savings for former Supplier Link Carriers will not be taken
into consideration in determining Travelport’s compliance with Section 21
(Subscriber Terms and Conditions Commitment) of the Subscriber Agreement.     v.
  OWW may re-commence making Supplier Link bookings for a migrated Supplier Link
Carrier if the commercial arrangement contemplated by the agreement between
Travelport and the Supplier Link Carrier, as it relates to OWW’s compensation
and access to content, ceases, and such re-commencement shall not be considered
an expansion of Supplier Link and shall not violate Section 5.C(i) of the
Subscriber Agreement, so long as OWW books only those segments previously
eligible to be booked in the Supplier Link connection in accordance with the
provisions of the Subscriber Agreement.

6.   Effectiveness. This Agreement shall become effective and continue as
follows:

  a.   With respect to Sections 6 and 8, this Agreement shall become effective
as of the Effective Date and shall continue and survive any termination or
expiration of this Agreement or any provision thereof.     b.   With respect to
Section 1, this Agreement shall become effective as of the Effective Date and
shall continue until the earlier of (i) the closing of the OWW-ITA Arrangement,
and (ii) December 31, 2011     c.   With respect to Sections 2, 3 and 4, the
closing of the OWW-ITA Arrangement on or before December 31, 2011 shall be a
precondition to the effectiveness of these provisions, and if and only if the
closing of the OWW-ITA Arrangement occurs on or before December 31, 2011, those
provisions of this Agreement shall take effect and continue through the term of
the Subscriber Agreement.     d.   With respect to Sections 5 and 7, this
Agreement shall become effective as of the Effective Date and continue until
(a) with respect to Sections 5.b.ii, 5.b.iv, and 7, through the term of the
Subscriber Agreement; and (b) with respect to Section 5

- 5 -



--------------------------------------------------------------------------------



 



      (other than Sections 5.b.ii and 5.b.iv), until all Supplier Link Carriers
have been moved to the Worldspan GDS.

7.   Subscriber Agreement. Except as expressly provided in this Agreement,
nothing in this Agreement is intended to alter the rights, duties and
obligations of the parties under the Subscriber Agreement, which shall remain in
full force and effect. In the event of a conflict between the terms and
conditions of this Agreement and the terms and conditions of the Subscriber
Agreement, the terms and conditions of this Agreement shall govern.   8.  
Governing Law; Entire Agreement. This Agreement shall be governed by the laws of
the State of Illinois, without regard to its conflict-of-law principles. This
Agreement constitutes the entire agreement between the parties, and supersedes
any prior agreements (written or oral), concerning its subject matter.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the Effective Date.

              Orbitz Worldwide, LLC     Travelport, LP   /s/ Mike Nelson     /s/
Kurt Ekert Name:  Mike Nelson     Name:  Kurt Ekert Title: President, PSG    
Title: CCO Date: 2/1/11     Date: 2/1/11

- 6 -